DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 21st 2021 (hereafter “the amendment”) has been accepted and entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection relies upon a new combination of references not applied in the prior rejection of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Melrose (US 20030015491) in view of Kelley (US 20030000911) in further view of Oshino (JP 2017024776). 
Regarding Claim 1, Melrose teaches a beverage container (110) comprising: a base (120); a cylindrical sidewall (130) extending from and integrally formed with the base; an upper region (140) extending from the cylindrical sidewall and defining an upper opening (150), wherein the beverage container comprises a longitudinal axis (L) extending in a direction from the base to the upper opening; and a channel (174, Fig 5; paragraph [0063]) formed in and extending around a circumference of the cylindrical sidewall, wherein the continuous channel is sinusoidal such that the continuous channel 

    PNG
    media_image1.png
    358
    205
    media_image1.png
    Greyscale

Annotated Fig 1 – an annotated version of Fig 5 of Melrose. Two black lines have been added, one to indicate the height of the sidewall, and the other to indicate the height of the channel measured in the direction of the longitudinal axis; both have been labelled accordingly. The line indicating the height of the channel comprises the majority of the height of the sidewall, roughly 70% thereof.
Melrose does not teach a first and second plurality of linear channel segments in the sidewall of the container. However, Kelley teaches a first plurality of linear channel segments (44, upper; Fig 1; paragraph [0039]) formed in the cylindrical sidewall in a first plane transverse to a longitudinal axis of the beverage container and a second plurality of linear channel segments (44, lower; Fig 1; paragraph [0039]) formed in the cylindrical sidewall in a second plane transverse to a longitudinal axis of the beverage container, wherein a linear channel segment of the first plurality of linear channel segments 
It would have been obvious to one skilled in the art before the effective filing date to modify the linear channels segments of Melrose by adding the plurality of linear channel segments as disclosed by Kelley in order to which prevents unwanted over flexure of the panels and assures that the panels uniformly accommodates the induced vacuum (paragraph [0039]). One of ordinary skill in the art would have been reasonably motivated to modify the invention of Melrose by adding the plurality of linear channel segments as disclosed by Kelley in order to maintain the general shape of the panels during varied pressure within the container. 
Melrose in view of Kelley does not tech a continuous channel. However, Oshino teaches a continuous channel (23) formed in and extending around a circumference of the cylindrical sidewall, wherein the continuous channel is sinusoidal such that the continuous channel forms peaks and troughs (Fig 1). 
It would have been obvious to one skilled in the art before the effective filing date to modify the sinusoidal channel of Melrose in view of Kelley by adding continuity of the sinusoidal channel as disclosed by Oshino. Melrose teaches that the purpose of the groove 376 (which obstructs the continuity of the sinusoidal groove) is to resist the pull of internal forces (paragraph [0068]). However, Melrose in view of Kelley teaches that the plurality of linear segments resists unwanted over flexure of the panels (Kelley, paragraph [0039]). With the addition of the plurality of linear segments via Kelley to further resist deformation due to internal pressure, one of ordinary skill in the art would recognize that additional elements that also perform this function, i.e. groove 376, are redundant and may be removed. 
Regarding Claim 10, Melrose in view of Kelley in further view of  Oshino as applied to Claim 1 above teaches all the limitations of Claim 10, including that the first and second pluralities of linear 
Regarding Claim 11, Melrose in view of Kelley in further view of  Oshino  as applied to Claim 1 above teaches all the limitations of Claim 10, including that the first and second pluralities of linear channel segments are spaced from the continuous channel (Melrose; Fig 5, linear channel segments (395, upper) are spaced apart from the continuous channel 174; the plurality of first and second linear channel segments as taught by Melrose in view of Kelley, which take the place of the linear channel segments of Melrose, are spaced apart from each other, and also spaced from the continuous channel).
Regarding Claim 12, Melrose in view of Kelley in further view of Oshino as applied to Claim 1 above teaches all the limitations of Claim 10, including that the continuous channel includes an upper bound (Melrose, top of channel 174, adjacent to top of bottle) that is a plane transverse to the longitudinal axis and at which the peaks are formed, and a lower bound (bottom of channel 174, adjacent to bottom of bottle) that is a plane transverse to the longitudinal axis and at which the troughs are formed, and wherein the first and second pluralities of linear channel segments (395 via Melrose; second plurality of linear channel segments via Kelley) are positioned between the upper bound and the lower bound (Fig 5; the plurality of first and second linear channel segments as taught by Melrose in view of Kelley, which take the place of the linear channel segments of Melrose, are located in the space between the upper bound and lower bound of the continuous channel, adjacent to it).
Claims 1-3, 5-6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Melrose (US 20030015491) in further view of Kelley (US 20030000911).
Regarding Claim 1, Oshino teaches a beverage container (1) comprising: a base (42); a cylindrical sidewall (13) extending from and integrally formed with the base; an upper region (12) extending from 
Oshino also teaches that the purpose of the two sidewall grooves is to resist deformation of the bottle (paragraph [0007]). Oshino teaches a bottle designed to resist paneling when the pressure within a bottle is reduced; in order to resist paneling, the structure of the bottle (i.e. the sidewall grooves) is arranged in such a way as to prevent a large deformation, or in other words, for the bottle to sufficiently maintain its original shape. By sufficiently maintaining its original shape, it can be understood that the bottle has not elongated in any way (wherein elongation could occur if the depressurization of the bottle 
 Furthermore, a bottle that resists elongation does not necessarily prevent elongation. A bottle that resists elongation upon first interaction with a fluid filling may eventually deform, but if it does not immediately deform, it has resisted elongation. The bottle of Oshino, in resisting deformation, teaches an elongation-resistant bottle.
Oshino does not teach a first and second plurality of linear channel segments in the sidewall of the container. However, Kelley teaches a first plurality of linear channel segments (44, upper; Fig 1; paragraph [0039]) formed in the cylindrical sidewall in a first plane transverse to a longitudinal axis of the beverage container and a second plurality of linear channel segments (44, lower; Fig 1; paragraph [0039]) formed in the cylindrical sidewall in a second plane transverse to a longitudinal axis of the beverage container, wherein a linear channel segment of the first plurality of linear channel segments (44, uppermost; Fig 1) is aligned in the direction of the longitudinal axis with a linear channel segment of the second plurality of linear channel segments (44, lower; Fig 1).
It would have been obvious to one skilled in the art before the effective filing date to modify the linear channels segments of Oshino by adding the plurality of linear channel segments as disclosed by Kelley in order to which prevents unwanted over flexure of the panels and assures that the panels uniformly accommodates the induced vacuum (paragraph [0039]). One of ordinary skill in the art would have been reasonably motivated to modify the invention of Oshino by adding the plurality of linear channel segments as disclosed by Kelley in order to maintain the general shape of the panels during varied pressure within the container. 
While Oshino in view of Kelley teaches a plurality of linear channel segments in the cylindrical sidewall, and a sinusoidal continuous channel, Melrose teaches a bottle sidewall of increased length and 
Regarding Claim 2, Oshino in view of Kelley in further view of Melrose as applied to Claim 1 above teaches all the limitations of Claim 2 including that the continuous channel is configured to resist elongation in a direction of the longitudinal axis when the beverage container is suspended from the upper region (Fig 1) and is filled with a beverage having a temperature at or above a glass transition temperature of the beverage container (Oshino; paragraph 24, see explanation of deformation of claim 1 above; it would have been obvious to one of ordinary skill in the art that the container resists the deformation upon filling with the beverage up until the point that it no longer resists and begins deforming).
Regarding Claim 3, Oshino in view of Kelley in further view of Melrose as applied to Claim 1 above teaches all the limitations of Claim 3 including a lower continuous channel (Oshino; 24) and an upper continuous channel (23) that are spaced from one another in the direction of the longitudinal axis (O) of the beverage container.
Regarding Claim 5, Oshino in view of Kelley in further view of Melrose as applied to Claim 3 above teaches all the limitations of Claim 5 including that the lower continuous channel (Oshino; 24) and the upper continuous channel (23) have the same dimensions (Fig 1).
Regarding Claim 6, Oshino in view of Kelley in further view of Melrose as applied to Claim 5 above teaches all the limitations of Claim 6 including that the peaks of the lower continuous channel and the upper continuous channel are aligned (Oshino; Fig 1) in the longitudinal direction (O) of the beverage container (paragraph 8). 
Regarding Claim 9, Oshino in view of Kelley in further view of Melrose as applied to Claim 1 above teaches all the limitations of Claim 9 including that a linear channel segment of the first plurality of linear channel segments has a first length in a circumferential direction (Oshino, Fig 1, length of 27), but does not teach a length of the second plurality of linear channel segments. However, it would have been obvious to one of ordinary skill in the art to modify the length of the second linear channel segment such that a linear channel segment of the second plurality of linear channel segments has a second length in a circumferential direction that is different than the first length in order to prevent the second linear channel segment from interfering with the continuous channel. The second linear channel segment, occupying the space between the first linear channel segment and the continuous channel (the second being below the first when adjacent to a peak, or above the first when adjacent to a trough) must be a shorter length than the first in order to avoid contact with the continuous channel. The continuous channel, being sinusoidal, has a width between adjacent peaks or troughs that is wider than the space between adjacent diagonal portions, and as such, the second linear channel segments must be narrower in order to fit into this area of diminished width (see annotated Fig 2 below). One of ordinary skill in the art would be reasonably motivated to make this modification in order to maintain the structural functions of both the continuous channel and the linear channel segments. 

    PNG
    media_image2.png
    356
    185
    media_image2.png
    Greyscale

Annotated Fig 2 – an annotated version of Fig 5 of Melrose. Two black lines have been added, one to indicate the length of the linear channel segment, and the other to indicate the length of a slightly narrower linear channel segment. The line indicating the length of the original linear channel segment crosses into the continuous channel, while the line indicating the length of the slightly narrower linear channel segment does not. These lines are shown adjacent to the troughs because this was the view best supplied from Melrose’s figures, but these lengths apply to the area adjacent the peaks as well. 
Regarding Claim 10, Oshino in view of Kelley in further view of Melrose as applied to Claim 1 above teaches all the limitations of Claim 10, including that the first and second pluralities of linear channel segments are arranged above the continuous channel (Oshino; Fig 1, linear channel segments (27) are arranged above a portion of the continuous channel 23; the plurality of first and second linear channel segments as taught by Oshino in view of Kelley, which take the place of the linear channel segments of Oshino, are also arranged above the continuous channel).
Regarding Claim 11, Oshino in view of Kelley in further view of Melrose as applied to Claim 1 above teaches all the limitations of Claim 10, including that the first and second pluralities of linear 
Regarding Claim 12, Oshino in view of Kelley in further view of Melrose as applied to Claim 1 above teaches all the limitations of Claim 10, including that the continuous channel includes an upper bound (Oshino; 23A, top of upper channel 23) that is a plane transverse to the longitudinal axis and at which the peaks are formed, and a lower bound (23A, bottom of upper channel 23) that is a plane transverse to the longitudinal axis and at which the troughs are formed, and wherein the first and second pluralities of linear channel segments (27 via Oshino; second plurality of linear channel segments via Kelley) are positioned between the upper bound and the lower bound (Fig 1; the plurality of first and second linear channel segments as taught by Oshino in view of Kelley, which take the place of the linear channel segments of Oshino, are located in the space between the upper bound and lower bound of the continuous channel, adjacent to it).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Melrose (US 20030015491) and Kelley (US 20030000911) in further view of Le Bras-Brown (US D559694).
Regarding Claim 4, Oshino in view of Kelley in further view of Melrose as applied to Claim 3 above teaches all the limitations of Claim 4 except for an upper bound and lower bound of each continual channel wherein the upper bound of the lower channel is above the lower bound of the upper channel. However, Le Bras-Brown teaches each of the upper and lower continuous channels (the channels are the area between the raised lines) includes an upper bound defined as a plane transverse to the longitudinal axis at which the peaks are formed (Fig 2, upper edge of peaks) and a lower bound defined as a plane transverse to the longitudinal axis at which the troughs are formed (Fig 2, lower edge 
It would have been obvious to one skilled in the art before the effective filing date to modify the continuous channels of Oshino by adding the upper bound of the lower channel being above the lower bound of the upper channel as disclosed by Le Bras-Brown. One of ordinary skill in the art would have been motivated to make this modification in order to limit the bottle area between the two channels, thus preventing excess deformation of the bottle wall.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Melrose (US 20030015491) and of Kelley (US 20030000911) in further view of De Siqueira (WO 9506593).
Regarding Claim 7, Oshino in view of Kelley in further view of Melrose as applied to Claim 1 above teaches all the limitations of Claim 7 except for the angle of the diagonal channel region. However, De Siqueria teaches diagonal ribs, wherein the inclination of the ribs is 55 degrees (pg. 13 line 9). 
It would have been obvious to one skilled in the art before the effective filing date to modify the diagonal channel portion of Oshino in view of Melrose and Kelley by adding the angle of 55 degrees as disclosed by De Siqueria in order to prevent deformation of the bottle. De Siqueira teaches that vertical grooves or ribs provide good resistance to vertical deformation (pg. 4 lines 17-19), and that due to the inclination of the groove (i.e. the 55 degree inclination) the groove is able to act against the deformation of the bottle (pg. 10 lines 14-19). One of ordinary skill in the art would have been reasonably motivated to modify the diagonal regions of the channel of Oshino in view of Melrose and Kelley by adding that they are inclined at an angle of 55 degrees as taught by De Siqueria to advantageously resist deformation of the bottle. 
In re Aller, 105 USPQ 233.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Melrose (US 20030015491), Kelley (US 20030000911), and De Siqueira (WO 9506593) in further view of Lepoiteven (US D596040).
Regarding Claim 7, Oshino in view of Kelley and Melrose in further view of De Siqueira as applied to Claim 7 above teaches all the limitations of Claim 7. However, Lepoiteven explicitly teaches that the continuous channel comprises a diagonal region extending between a peak and a trough of the continuous channel that forms an angle of 40 to 50 degrees relative to a plane transverse to the longitudinal axis of the beverage container (Fig 3).
It would have been obvious to one skilled in the art before the effective filing date to modify the diagonal channel portion of Oshino in view of Kelley, Melrose, and De Siqueria by adding the angle of 40-50 degrees as disclosed by Lepoiteven. De Sequeira teaches that a diagonal groove of approximately 55 degrees provides resistance against deformation, while Lepoiteven teaches a continuous channel wherein diagonal portions are angled at 40-50 degrees, a comparable range to that disclosed by De Sequeira. Oshino in view of Melrose, Kelley, and De Siqueria teaches a continuous channel wherein diagonal portions are angled at approximately 55 degrees, and as such it would be obvious to modify this channel with the teachings of Lepoiteven, as the similar angle is capable of providing a similar degree of strength and would be an obvious modification in light of reasonable experimentation. 
Claims 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Geithmann (WO 2013110631) 
Regarding Claim 13, Oshino teaches a beverage container (1), comprising: a base (42); a cylindrical sidewall (13) extending from and integrally formed with the base; an upper region (12) extending from the cylindrical sidewall and defining an upper opening (11); diagonal channels (23, diagonal portion) formed in the cylindrical sidewall and extending at an oblique angle relative to a plane transverse to a longitudinal axis (O) of the beverage container, wherein the diagonal channels are spaced along a circumference of the cylindrical sidewall (Fig 1) to resist deformation of the beverage container in a direction of the longitudinal axis of the beverage container and to resist paneling deformation in shape of the cylindrical sidewall; linear channel segments (27, 28) formed in the cylindrical sidewall and extending around the circumference of the cylindrical sidewall, wherein the linear channel segments resist paneling of the cylindrical sidewall when an internal pressure of the beverage container is less than an external pressure (paragraphs 20, 24).
Oshino does not teach the linear channel segments having a depth the same as the diagonal channels. However, Geithmann teaches that the linear channel segments (42) each have a depth that is the same as or greater than a depth of the central channel (paragraph [0055]; when applied to the teachings of Oshino, the central channel comprises the sinusoidal channel which itself comprises the diagonal channels; the linear channels segments, by having the same depth as the sinusoidal channel, have the same depth as the diagonal channels.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linear channel segments disclosed by Oshino by adding the equal depth as disclosed by Geithmann. Geithmann teaches linear channel segments (42) that may have the same depth as the continuous channel (paragraph [0055]) which help to resist vacuum deformation (paragraph [0054]) while being advantageously taking up less space on the body; the interrupted ribs 
Regarding Claim 16, Oshino in view of Geithmann as applied to Claim 13 above teaches all the limitations of Claim 16 including that each of the diagonal channels comprises a first end opposite a second end (Oshino, Fig 1, each diagonal channel has an end near trough and an end near peak) and wherein a height (23A) of each of the diagonal channels (23, diagonal portion) as measured in a direction of the longitudinal axis from the first end to the second end is 30% to 80% of a height of the cylindrical sidewall of the beverage container.
Regarding Claim 17, Oshino in view of Geithmann as applied to Claim 13 above teaches all the limitations of Claim 17 including that the diagonal channels are connected by peaks and troughs so as to form a continuous channel (Oshino, Fig 1).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Geithmann (WO 2013110631) in further view of De Siqueira (WO 9506593).
Regarding Claim 14, Oshino in view of Geithmann as applied to Claim 13 above teaches all the limitations of Claim 14 except for the angle of the diagonal channel region. However, De Siqueria teaches diagonal ribs, wherein the inclination of the ribs is 55 degrees (pg. 13 line 9). 
It would have been obvious to one skilled in the art before the effective filing date to modify the diagonal channel portion of Oshino in view of Geithmann by adding the angle of 55 degrees as disclosed by De Siqueria in order to prevent deformation of the bottle. De Siqueira teaches that vertical grooves or ribs provide good resistance to vertical deformation (pg. 4 lines 17-19), and that due to the inclination of the groove (i.e. the 55 degree inclination) the groove is able to act against the deformation of the 
De Siqueira discloses the general conditions of the claimed invention except for the express disclosure of the angle being between 40 and 50 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle of the diagonal regions of the channels to be between 40 and 50 degrees since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Geithmann (WO 2013110631), and De Siqueira (WO 9506593) in further view of Lepoiteven (US D596040).
Regarding Claim 14, Oshino in view of Geithmann in further view of De Siqueria as applied to Claim 14 above teaches all the limitations of Claim 14. However, Lepoiteven explicitly teaches that the continuous channel comprises a diagonal region extending between a peak and a trough of the continuous channel that forms an angle of 40 to 50 degrees relative to a plane transverse to the longitudinal axis of the beverage container (Fig 3).
It would have been obvious to one skilled in the art before the effective filing date to modify the diagonal channel portion of Oshino in view of Geithmann in further view of De Siqueria by adding the angle of 40-50 degrees as disclosed by Lepoiteven. De Sequeira teaches that a diagonal groove of approximately 55 degrees provides resistance against deformation, while Lepoiteven teaches a continuous channel wherein diagonal portions are angled at 40-50 degrees, a comparable range to that . 
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Melrose (US 20030015491) and in further view of De Siqueira (WO 9506593).
Regarding Claim 18, Oshino teaches a beverage container (1) comprising: a cylindrical sidewall (13); and a continuous channel formed (23) in and extending around the cylindrical sidewall. Oshino does not teach a specific number of peaks and troughs in the continuous channel. However, Melrose teaches that the continuous channel (174) has a sinusoidal pattern comprising three peaks and three troughs (Fig 5; paragraph [0029]; a peak of each channel (groove) is displaced from a trough by approximately sixty degrees around the circumference of the bottle; each peak is displaced 120 degrees around the circumference, for three peaks total and three respective troughs) wherein the continuous channel further comprises a diagonal region between a peak and a trough (Fig 5) such that the continuous channel resists elongation of the beverage container in a direction of the longitudinal axis of the beverage container (Oshino teaches a bottle intended to resist deformation under pressure; given the correlated relationship between pressure and temperature, a pressure resistance also indicates a likelihood to withstand temperature. Given that the typical deformation  undergone by bottles during a hot filling process is an inward deformation caused by the reduction of pressure after the hot liquid has cooled, Oshino, in teaching a bottle that resists deformation caused by a reduction of pressure after a heated liquid has cooled, effectively teaches the structures necessitated by this limitation. Additionally, given that no structure is indicated by applicant that indicates a resistance specific to a hot filling 
It would have been obvious to of ordinary skill in the art before the effective filing date of the claimed invention to modify the continuous channel of Oshino by adding the three peaks and troughs as disclosed by Melrose in order to achieve an equal measure of support and strength in different areas of the bottle in different circumferential locations. Melrose teaches that the plurality of active surfaces (i.e. the areas between adjacent peaks and adjacent troughs) … are spaced about the periphery for accommodating vacuum-induced volumetric shrinkage of the container resulting from a hot-filling, capping and cooling thereof (paragraph [0024]) … in one embodiment, a top portion of each groove is displaced from a bottom portion thereof by approximately sixty degrees around the periphery of the container. A portion of each of the plurality of active surfaces, thus, extends by approximately one-third around the periphery of the container (paragraph [0029]). Each active surface comprises a sufficiently sized portion of the container, such that the effects of a hot filling operation are spread across multiple areas of the container and not concentrated on one specific region, thus creating a larger deformation. One of ordinary skill in the art would be reasonably motivate to make this modification to advantageously avoid a large deformation of the container. 
Oshino in view of Melrose does not teach the angle of the diagonal channel region. However, De Siqueria teaches diagonal ribs, wherein the inclination of the ribs is 55 degrees (pg. 13 line 9). 
It would have been obvious to one skilled in the art before the effective filing date to modify the diagonal channel portion of Oshino in view of Melrose and Kelley by adding the angle of 55 degrees as disclosed by De Siqueria in order to prevent deformation of the bottle. De Siqueira teaches that vertical grooves or ribs provide good resistance to vertical deformation (pg. 4 lines 17-19), and that due to the inclination of the groove (i.e. the 55 degree inclination) the groove is able to act against the deformation of the bottle (pg. 10 lines 14-19). One of ordinary skill in the art would have been reasonably motivated 
De Siqueira discloses the general conditions of the claimed invention except for the express disclosure of the angle being between 40 and 50 degrees.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angle of the diagonal regions of the channels to be between 40 and 50 degrees since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Melrose (US 20030015491) and De Siqueira (WO 9506593) in further view of Lepoiteven (US D596040).
Regarding Claim 18, Oshino in view of Melrose in further view of De Siqueira as applied to Claim 18 above teaches all the limitations of Claim 18. However, Lepoiteven explicitly teaches that the continuous channel comprises a diagonal region extending between a peak and a trough of the continuous channel that forms an angle of 40 to 50 degrees relative to a plane transverse to the longitudinal axis of the beverage container (Fig 3).
It would have been obvious to one skilled in the art before the effective filing date to modify the diagonal channel portion of Oshino in view of Melrose and De Siqueria by adding the angle of 40-50 degrees as disclosed by Lepoiteven. De Sequeira teaches that a diagonal groove of approximately 55 degrees provides resistance against deformation, while Lepoiteven teaches a continuous channel wherein diagonal portions are angled at 40-50 degrees, a comparable range to that disclosed by De Sequeira. Oshino in view of Melrose and De Siqueria teaches a continuous channel wherein diagonal . 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Geithmann (WO 2013110631) in further view of Kelley (US 20030000911).
Regarding Claim 21, Oshino in view of Geithmann as applied to Claim 13 above teaches all the limitations of Claim 21, but does not teach a rounded shape of the linear channel segments. However, Kelley teaches that each of the linear channel segments (44) has a rounded cross-sectional shape (Fig 4; 44 is shown to have a rounded shape in this cross sectional view).
It would have been obvious to one skilled in the art before the effective filing date to modify the linear channels segments of Oshino in view of Geithmann by adding the rounded shape of the linear channel segments as disclosed by Kelley in order to minimize stress in these regions. It is well known within engineering design that sharp corners, in contrast to rounded transition areas, accumulate additional stresses which may lead to failure at that point. One of ordinary skill in the art would be reasonably motivated to round the linear channel segments in order to prevent failure under stress, particularly in a bottle designed to resist deformation under pressure. 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Melrose (US 20030015491), De Siqueira (WO 9506593), and Lepoiteven (US D596040) in further view of Kelley (US 20030000911).
Regarding Claim 22, Oshino in view of Melrose and De Siqueira in further view of Lepoiteven as applied to Claim 18 above teaches all the limitations of Claim 22, including a first plurality of linear channel segments (27) formed in the cylindrical sidewall in a first plane transverse to a longitudinal axis of the beverage container (Fig 1) but does not teach a first and second plurality of linear channel segments in the sidewall of the container. However, Kelley teaches a first plurality of linear channel 
It would have been obvious to one skilled in the art before the effective filing date to modify the linear channels segments of Oshino in view of Melrose and De Siqueira in further view of Lepoiteven by adding the plurality of linear channel segments as disclosed by Kelley in order to prevent unwanted over flexure of the panels and assures that the panels uniformly accommodates the induced vacuum (paragraph [0039]). One of ordinary skill in the art would have been reasonably motivated to modify the invention of Oshino in view of Melrose and De Siqueira in further view of Lepoiteven by adding the plurality of linear channel segments as disclosed by Kelley in order to maintain the general shape of the panels during varied pressure within the container. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Melrose (US 20030015491), De Siqueira (WO 9506593), and Lepoiteven (US D596040) in further view of Geithmann (WO 2013110631).
Regarding Claim 23, Oshino in view of Melrose and De Siqueira in further view of Lepoiteven as applied to Claim 18 above teaches all the limitations of Claim 23, including linear channel segments (27) formed in the cylindrical sidewall and extending along a circumference of the cylindrical sidewall (Fig 1), but does not teach the depth of the linear channel segments. However, Geithmann teaches that the linear channel segments (42) each have a depth that is the same as or greater than a depth of the central channel (paragraph [0055]; when applied to the teachings of Oshino( in view of Melrose and De Siqueira in further view of Lepoiteven), the central channel comprises the sinusoidal channel which itself 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linear channel segments disclosed by Oshino in view of Melrose and De Siqueira in further view of Lepoiteven by adding the equal depth as disclosed by Geithmann. Geithmann teaches linear channel segments (42) that may have the same depth as the continuous channel (paragraph [0055]) which help to resist vacuum deformation (paragraph [0054]) while being advantageously taking up less space on the body; the interrupted ribs provide less visual impact (paragraph [0054]) than a continuous rib. The linear channel segments comprising the same depth as the continuous channel allows them to resist deformation in the same manner as the continuous rib. One of ordinary skill in the art would be reasonably motivated to modify the invention of Oshino in view of Melrose and De Siqueira in further view of Lepoiteven by adding the depth of the linear channel segments as taught by Geithmann in order to ensure the linear channel segments are capable of withstanding vacuum deformation. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Oshino (JP 2017024776) in view of Melrose (US 20030015491), De Siqueira (WO 9506593), Lepoiteven (US D596040), Kelley (US 20030000911) and in further view of Geithmann (WO 2013110631).
Regarding Claim 24, Oshino in view of Melrose, De Siqueira, and Lepoiteven in further view of Kelley as applied to Claim 22 above teaches all the limitations of Claim 24, but does not teach a depth of the linear channel segments. However, Geithmann teaches that the linear channel segments (42) each have a depth that is the same as or greater than a depth of the central channel (paragraph [0055]; when applied to the teachings of Oshino (in view of Melrose, De Siqueira, and Lepoiteven in further view of Kelley), the central channel comprises the sinusoidal channel which itself comprises the diagonal 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the linear channel segments disclosed by Oshino in view of Melrose, De Siqueira, and Lepoiteven in further view of Kelley by adding the equal depth as disclosed by Geithmann. Geithmann teaches linear channel segments (42) that may have the same depth as the continuous channel (paragraph [0055]) which help to resist vacuum deformation (paragraph [0054]) while being advantageously taking up less space on the body; the interrupted ribs provide less visual impact (paragraph [0054]) than a continuous rib. The linear channel segments comprising the same depth as the continuous channel allows them to resist deformation in the same manner as the continuous rib. One of ordinary skill in the art would be reasonably motivated to modify the invention of Oshino in view of Melrose, De Siqueira, and Lepoiteven in further view of Kelley by adding the depth of the linear channel segments as taught by Geithmann in order to ensure the linear channel segments are capable of withstanding vacuum deformation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH SULLIVAN/Examiner, Art Unit 3735     

/ERNESTO A GRANO/Primary Examiner, Art Unit 3735